DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims status: amended claims 1 & 10; the rest is unchanged.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on the combination reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new reference is now introduced to teach the added limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 8-10, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mainguet et al. (US 2011/0286491 A1; pub. Nov. 24, 2011) in view of Whatmore (US 2002/0081760 A1; pub. Jun. 27, 2002) and further in view of Simonson et al. “Formation and Stability of Self-Assembled Monolayers on Thin Films of Lead Zirconate Titanate (PZT)” Center for Micro-Engineered Ceramics, Department of Chemical and Nuclear Engineering, American Chemical Society, 1996, pg.2830-2836.
Regarding claim 1, Mainguet et al. disclose: thermal pattern sensor (para. [0062]) comprising several pixels (fig.2) arranged on a substrate (fig.6 item 16) each pixel including at least one pyroelectric capacitance (fig.6 44) formed by at least one portion of pyroelectric material arranged between at least one lower electrode (fig.6 42) and at least one upper electrode (fig.6 40), with the lower electrode arranged between the substrate (fig.7 30) and the portion of pyroelectric material. Mainguet et al. are silent about: the at least one portion of pyroelectric material comprising a plurality of porosities and/ or holes, at least one protective dielectric layer is arranged between the portion of pyroelectric material and the upper electrode wherein the at least one protective dielectric layer fills the plurality of porosities 
In a similar field of endeavor, Whatmore discloses: the at least one portion of pyroelectric material comprising a plurality of porosities and/ or holes (pg.2 para. [0021]) L6-8), wherein the at least one protective dielectric layer fills the plurality of porosities and/or holes (claims 8 & 16) motivated by the benefits for improved performance thermal detector (Whatmore para. [0001] L1-3).
In light of the benefits for improved performance thermal detector as taught by Whatmore, it would have been obvious to of ordinary skill at the effective filing date of the claimed invention use the pyroelectric of Whatmore in the detector of Mainguet et al.
Whatmore is silent about: at least one protective dielectric layer is arranged between the portion of pyroelectric material and the upper electrode and comprises at least one of the following materials: self-assembled molecular monolayer, or dielectric material soluble in a solvent orthogonal to the pyroelectric material.
In a similar field of endeavor Simonson et al. disclose: at least one protective dielectric layer  covers the portion of pyroelectric material (pg.2832 Results and Discussion, PZT is the pyroelectric material) and comprises at least one of the following materials: self-assembled molecular monolayer (pg.2832 Results and Discussion, SAMs on PZT, pg.2833 col.1 2nd para. L1-2), or dielectric material soluble in a solvent orthogonal to the pyroelectric material motivated by the benefits for minimizing contamination (Simonson et al. pg.2830 col.2 L12).
In light of the benefits for minimizing contamination as taught by Simonson et al., it would have been obvious to of ordinary skill at the effective filing date of the claimed invention use the multilayer dielectric film of Simonson et al. in the detector of Mainguet et al. and Whatmore.
Regarding claim 2, Simonson et al. disclose: the pyroelectric material is a non-cross-linkable organic material (pg. 2830 abstract PZT) motivated by the benefits excellent piezoelectric properties (Fu et al.
Regarding claim 8, Mainguet et al. disclose: each pixel comprises at least one heating element arranged under a front face of the thermal pattern sensor (para. [0144]).
Regarding claim 9, Mainguet et al. disclose: said thermal pattern sensor is a finger print sensor (para. [0064]).
Regarding claim 10, the combination of Mainguet et al., Whatmore and Simonson et al. disclose: a method for producing a thermal pattern sensor comprising several pixels, in which each pixel comprises at least one pyroelectric capacitance produced by the implementation of the following steps: producing at least one lower electrode on a substrate; producing at least one portion of pyroelectric material at least on the lower electrode, the at least one portion of pyroelectric material comprising a plurality of porosities and/or holes: producing at least one protective dielectric layer on the portion of pyroelectric material; and producing at least one upper electrode on the protective dielectric layer wherein the at least one protective dielectric layer fills the plurality of porosities and/or holes, and wherein the protective dielectric layer comprises at least one of the following materials: self-assembled molecular monolayer, or dielectric material soluble in a solvent orthogonal to the pyroelectric material (the claim contains the same substantive limitation as claim 1, therefore, the claim is rejected on the same basis).
Regarding claim 14, Mainguet et al. disclose: the production, for each pixel, of at least one heating element arranged under a front face of the thermal pattern sensor (para. [0144]).
Regarding claim 15, Mainguet et al. disclose: said thermal pattern sensor is a finger print sensor (para. [0064]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mainguet et al. (US 2011/0286491 A1; pub. Nov. 24, 2011) in view of Whatmore (US 2002/0081760 A1; pub. Jun. 27, 2002) in view of Simonson et al. “Formation and Stability of Self-Assembled Monolayers on Thin Films of Lead Zirconate Titanate (PZT)” Center for Micro-Engineered Ceramics, Department of Chemical and Nuclear Engineering, American Chemical Society, 1996, pg.2830-2836 and further in view of Bulovic et al. (US 2015/0357142 A1; pub. Dec. 10, 2015).
Regarding claim 3, the combined references are silent about: the thickness of the protective dielectric layer is between around 10 nm and 500 nm.
In a similar field of endeavor Bulovic et al. disclose: the thickness of the protective dielectric layer is between around 10 nm and 500 nm (para. [0090] & [0098]) motivated by the benefits for inter-electrode insulation (Bulovic et al. para. [0013]).
In light of the benefits for a protective layer as taught by Bulovic et al., it would have been obvious to of ordinary skill at the effective filing date of the claimed invention use the insulating layer of Bulovic et al. in the combined detector of Mainguet et al., Whatmore and Simonson et al.

Claims 4 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mainguet et al. (US 2011/0286491 A1; pub. Nov. 24, 2011) in view of Whatmore (US 2002/0081760 A1; pub. Jun. 27, 2002) in view of Simonson et al. “Formation and Stability of Self-Assembled Monolayers on Thin Films of Lead Zirconate Titanate (PZT)” Center for Micro-Engineered Ceramics, Department of Chemical and Nuclear Engineering, American Chemical Society, 1996, pg.2830-2836 and further in view of Fennell et al. (US 10,036,734 B2; pub. Jul. 31, 2018).
Regarding claim 4, the combined references are silent about: the substrate is a flexible substrate including at least one plastic material.
In a similar field of endeavor Fennell et al. disclose: the substrate is a flexible substrate including at least one plastic material (col.7 L47-48) motivated by the benefits for biometric sensing (Fennell et al. col.4 L63-64).
In light of the benefits for biometric sensing as taught by Fennell et al., it would have been obvious to of ordinary skill at the effective filing date of the claimed invention use the flexible substrate of Fennell et al. in the combined detector of Mainguet et al., Whatmore and Simonson et al.
Regarding claim 5, the combined references are silent about: the lower and upper electrodes comprise at least one of the following materials: silver, gold, copper, nickel, carbon, conductive polymer.
In a similar field of endeavor Fennell et al. disclose: the lower and upper electrodes comprise at least one of the following materials: silver, gold, copper, nickel, carbon, conductive polymer (col.8 L52-60) motivated by the benefits for compact electrodes (Fennell et al. col.8 L60-62).
In light of the benefits for compact electrodes as taught by Fennell et al., it would have been obvious to of ordinary skill at the effective filing date of the claimed invention use the electrodes of Fennell et al. in the combined detector of Mainguet et al., Whatmore and Simonson et al.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mainguet et al. (US 2011/0286491 A1; pub. Nov. 24, 2011) in view of Whatmore (US 2002/0081760 A1; pub. Jun. 27, 2002) of Simonson et al. “Formation and Stability of Self-Assembled Monolayers on Thin Films of Lead Zirconate Titanate (PZT)” Center for Micro-Engineered Ceramics, Department of Chemical and Nuclear Engineering, American Chemical Society, 1996, pg.2830-2836 and further in view of Bao “Organic Materials for Thin Film Transistors” Material Matters 2007, pg.1-6.
Regarding claim 6, the combined references are silent about: the material of the protective dielectric layer comprises nanoparticles of inorganic dielectric material.
In a similar field of endeavor, Bao discloses: the material of the protective dielectric layer comprises nanoparticles of inorganic dielectric material (pg.3 Dielectric Materials 1st para.) motivated by the benefits to boost dielectric constant (Bao pg.3 Dielectric Materials 1st para.).
In light of the benefits to boost dielectric constant as taught by Bao, it would have been obvious to of ordinary skill at the effective filing date of the claimed invention use the inorganic nanoparticles of Bao in the combined SAM layer of Mainguet et al., Whatmore and Simonson et al.
Regarding claim 7, Bao discloses: the nanoparticles have diameters less than or equal to around 50 nm (pg.3 Dielectric Materials 1st para. since the nanoparticles can be less than 50 nm for instance 1nm), the inorganic dielectric material of the nanoparticles is a pyroelectric material, or the proportion by Bao pg.3 Dielectric Materials 1st para.).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mainguet et al. (US 2011/0286491 A1; pub. Nov. 24, 2011) in view of Whatmore (US 2002/0081760 A1; pub. Jun. 27, 2002) in view of Simonson et al. “Formation and Stability of Self-Assembled Monolayers on Thin Films of Lead Zirconate Titanate (PZT)” Center for Micro-Engineered Ceramics, Department of Chemical and Nuclear Engineering, American Chemical Society, 1996, pg.2830-2836 and further in view of Taniguchi et al. (US 4,437,002; pub. Mar. 12, 1984).
Regarding claim 11, the combined references are silent about: the lower electrode and/or the upper electrode and/or the portion of pyroelectric material are produced by depositions by printing.
In a similar field of endeavor Taniguchi et al. disclose: the lower electrode and/or the upper electrode and/or the portion of pyroelectric material are produced by depositions by printing (abstract) motivated by the benefits for lower production costs (Taniguchi et al. abstract).
In light of the benefits for lower production costs as taught by Taniguchi et al., it would have been obvious to of ordinary skill at the effective filing date of the claimed invention use the printing method of Taniguchi et al. in the combined detector of Mainguet et al., Whatmore and Simonson et al.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mainguet et al. (US 2011/0286491 A1; pub. Nov. 24, 2011) in view of Whatmore (US 2002/0081760 A1; pub. Jun. 27, 2002) in view of Simonson et al. “Formation and Stability of Self-Assembled Monolayers on Thin Films of Lead Zirconate Titanate (PZT)” Center for Micro-Engineered Ceramics, Department of Chemical and Nuclear Engineering, American Chemical Society, 1996, pg.2830-2836 and further in view of O’Brien et al. (US 2010/0135937 A1; pub. Jun. 3, 2010).
Regarding claim 12, the combined references are silent about: the protective dielectric layer is produced by deposition by liquid process with at least one of the following solvents: butyl acetate, propyl acetate, isopropanol, ethanol, methoxy ethanol, ethoxy ethanol, hexane, cyclohexane, water.
In a similar field of endeavor O’Brien et al. disclose: the protective dielectric layer is produced by deposition by liquid process with at least one of the following solvents: butyl acetate, propyl acetate, isopropanol, ethanol, methoxy ethanol, ethoxy ethanol, hexane, cyclohexane, water (para. [0082], [0150]) motivated by the benefits for uniform, dense and crack-free thin films (O’Brien et al. para. [0082]).
In light of the benefits for uniform, dense and crack-free thin films as taught by O’Brien et al., it would have been obvious to of ordinary skill at the effective filing date of the claimed invention use the method of Taniguchi et al. in the combined method of Mainguet et al., Whatmore and Simonson et al.
Regarding claim 13, the combined references are silent about: the protective dielectric layer is produced by at least one deposition by printing or by at least one vacuum deposition.
In a similar field of endeavor O’Brien et al. disclose: the protective dielectric layer is produced by at least one deposition by printing or by at least one vacuum deposition (para. [0111]) motivated by the benefits for high dielectric constant (O’Brien et al. para. [0111]).
In light of the benefits for uniform, dense and crack-free thin films as taught by O’Brien et al., it would have been obvious to of ordinary skill at the effective filing date of the claimed invention use the printing method of Taniguchi et al. in the combined method of Mainguet et al., Whatmore and Simonson et al.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri between 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        


                                                                                                                                                                                                        

/MAMADOU FAYE/Examiner, Art Unit 2884